DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 18 October 2021 has been entered.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest “a backlight module comprising: … a shielding portion formed at the side of said light guide unit preventing a light leakage transmitted from the side of said light guide unit to an outside of said light guide unit, wherein the light guide unit comprises a plurality of sheets each having a base film and a structured pattern on the base film, and wherein the shielding portion has a first part penetrating and contacting the structured pattern, a second part contacting the base film and a third part penetrating the structured pattern, and the first part is thinner than the second part”, where the underlined and struck-through limitations comprise a suggested amendment to the claim that will overcome the rejection under 35 USC 112(a) for lack of written description.

Iwasaki (US 2014/0016348 A1), another close prior art, teaches a backlight module comprising a shielding portion formed at a side of a light guide unit comprising a plurality of sheets which each have a base film and a structured pattern on the base film.  However, Iwasaki’s shielding portion does not have a second part, the first part does not penetrate into a structured pattern, and since there is no second part does not disclose that the first part is thinner than the second part.
Claims 2-9 inherit the subject matter of claim 1.
With respect to claim 10:	The prior art of record does not teach or reasonably suggest “a light guide unit comprising; a base film formed as a flat plate and having a preset thickness; a structured pattern formed on either a top surface or a bottom surface of said base film, wherein said structured pattern either condenses or diffuses light transmitted from a bottom part of said base film; and a shielding portion formed at a side of said base film, wherein said shielding portion prevents a leakage of light transmitted from a side of said base film to an outside of said base film … and wherein the shielding portion has a first part penetrating and contacting the structured pattern, a second part contacting the base film, and the first part is thinner than the second part”, along with the other limitations of the claim.

Iwasaki (US 2014/0016348 A1), another close prior art, teaches a light guide unit comprising a plurality of sheets which each have a base film and a structured pattern on the base film and a shielding unit.  However, Iwasaki’s shielding portion does not have a second part, the first part does not penetrate into a structured pattern, and since there is no second part does not disclose that the first part is thinner than the second part.
Claims 11-14 inherit the subject matter of claim 10.
With respect to claim 15:	The prior art of record does not teach or reasonably suggest “a method for manufacturing a light guide unit comprising a step of; a preparation step for accumulatively placing a plurality of light guide units formed with a structured pattern; a shielding portion formation step for consecutively forming a shielding portion at a side of the plurality of said light guide units; a shielding portion hardening step for hardening said shielding portion; and a separation step for separating the plurality of said light guide units in which said light shielding portion is hardened respectively, wherein the light guide unit comprises a plurality of sheets each having a base film and a structured pattern on the base film, and wherein the shielding portion has a first part penetrating and contacting the structured pattern, a second part contacting the base film”, along with the other limitations of the claim.

Iwasaki (US 2014/0016348 A1), another close prior art, teaches a method of manufacturing light guide unit comprising a plurality of sheets which each have a base film and a structured pattern on the base film and a shielding unit.  However, Iwasaki’s shielding portion does not have a second part, the first part does not penetrate into a structured pattern, and since there is no second part does not disclose that the first part is thinner than the second part.
Claims 16-17 inherit the subject matter from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875